Exhibit 10.25

THE HANOVER INSURANCE GROUP, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is effective as of <GRANT
DATE> (the “Grant Date”) by and between The Hanover Insurance Group, Inc., a
Delaware corporation (the “Company”), and <PARTICIPANT NAME> (“Participant” or
“you”).  Capitalized terms used without definition herein shall have the
meanings set forth in The Hanover Insurance Group 2014 Long-Term Incentive Plan
(as it may be amended from time to time, the “Plan”).

 

PREAMBLE

 

WHEREAS, pursuant to the Plan and subject to the terms of this Agreement, the
Administrator has agreed to grant to Participant an Award of Restricted Stock
Units (the “RSUs”).

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 

1.

RSUs. The Administrator hereby grants to Participant <NUMBER OF RSUS> RSUs, each
RSU representing the right to receive one share of Stock upon and subject to the
restrictions, terms and conditions set forth below.  The Stock issued upon
vesting of the RSUs, if any, shall be referred to hereinafter as the “Shares”.

 

 

2.

Vesting.  The RSUs shall vest in full on the third anniversary of the Grant Date
(the “Vesting Date”); provided that Participant remains continuously an Employee
of the Company or one of its Affiliates (the Company and its Affiliates
hereinafter referred to as “THG”) throughout the period from the Grant Date
until the Vesting Date except as set forth in Sections 4, 5, 6 and 7 below.  

 

 

3.

Termination.  Except as provided in Sections 4, 5, 6 and 7 below, upon the
termination of Participant's Employment for whatever reason, whether with or
without Cause, for good reason or otherwise, any then unvested RSUs shall be
automatically cancelled and forfeited and shall be returned to the Company for
no consideration.

 

 

4.

Disability.  If Participant is Disabled prior to the Vesting Date, the RSUs
shall automatically vest in full on the date Participant is Disabled.  For
purposes of this subsection, Participant shall be “Disabled” if he or she has
been unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.

 

 

5.

Death.  If Participant’s Employment is terminated due to his or her death prior
to the Vesting Date, the RSUs shall automatically vest in full on the date of
Participant’s death.  

 

 

6.

Retirement.  If, prior to the Vesting Date, Participant’s Employment terminates
as a result of his/her Retirement, (i) a prorated portion (as determined below)
of the RSUs shall automatically vest on the date of such termination due to
Retirement, and (ii) the remaining unvested RSUs shall be automatically
cancelled and forfeited and shall be returned to the Company for no
consideration.  For purposes of this subsection, the prorated portion of the
RSUs that vests on the date of Participant’s termination of Employment due to
Retirement shall be determined by (A) dividing the number of days of
Participant’s Employment since the Grant Date prior to such Retirement by 1,096,
and (B) multiplying the percentage determined under clause (A) by the number of
RSUs, with the number of RSUs that vest rounded up to the nearest whole RSU.

 

For the purpose of this Agreement, a termination of Employment shall be deemed
to be a “Retirement” if all of the following conditions are satisfied:  (i)
Participant’s Employment

 

--------------------------------------------------------------------------------

2

 

terminates (other than for Cause), (ii) he or she is either (x) 65 years of age
or older, as of the date of such termination, or (y) 60 years of age or older,
as of the date of such termination and, immediately prior to such termination,
Participant has been in continuous Employment for five or more years, and
(iii)(1) Participant provides the Company not less than six months’ advanced
written notice of Participant’s intent to retire (the “Notice Period”), and (2)
remains in continuous Employment and in good standing during such Notice Period
and terminates employment at the end of such Notice Period. The Company may, in
its sole discretion waive, in whole or in part, the requirements of clause (iii)
of the preceding sentence.  In the event that Participant’s Employment is
terminated for Cause during the Notice Period the RSUs will be automatically
cancelled and forfeited and shall be returned to the Company for no
consideration.  

 

 

7.

Covered Transaction/Change in Control.  In the event of a Covered Transaction
(other than a Change in Control, whether or not it is a Covered Transaction),
the Administrator shall, with respect to the RSUs, exercise discretion under
Section 7(a) of the Plan consistent with the requirements of, and in compliance
with, Section 409A of the Code. Notwithstanding the terms of the Plan, in the
event a Change in Control (whether or not it is a Covered Transaction) that is a
“change in control event” within the meaning of Section 409A occurs prior to the
Vesting Date, the RSUs shall automatically vest.

 

 

8.

Dividend Equivalents; Voting Rights. In the event that a cash dividend is paid
with respect to shares of Stock prior to the Vesting Date (or such earlier date
that the RSUs are settled hereunder), on the payment date of any such cash
dividend the number of RSUs held by Participant shall be increased by that
number of RSUs which is equal to (i) the number of outstanding RSUs then held by
Participant on the record date of the cash dividend multiplied by (ii) the
amount of the cash dividend divided by (iii) the fair market value of a share of
Stock on the date the dividend is paid.  Any RSUs that are credited to
Participant under this Section 8 shall be treated in the same manner as the RSUs
granted under Section 1 of this Agreement and shall only vest and be settled to
the extent they vest in accordance with this Agreement and otherwise satisfy the
requirements under this Agreement. Upon vesting, any fractional Shares shall be
rounded up such that only whole Shares are issued.  Notwithstanding any of the
foregoing, this Award shall not be interpreted to bestow upon Participant any
equity interest or ownership in the Company prior to the date on which the
Company delivers Shares and Participant shall not be entitled to any dividends
(or, except as provided above, dividend equivalency rights) in respect of the
RSUs or have any voting rights until and to the extent the RSUs vest and Shares
are delivered in settlement of the RSUs.

 

 

9.

Delivery of Shares and Payment of Dividend Equivalents.  The Company shall
deliver Shares in respect of vested RSUs and shall pay any amounts in respect of
dividend equivalents credited under Section 8 of this Agreement to Participant
(or, in the event of Participant’s death, to Participant’s estate or
beneficiary) on or as soon as reasonably practicable, but in no event more than
60 days, following the earliest of (i) the Vesting Date, (ii) the date of
Participant’s termination of employment as provided in Section 6 above, (iii)
the date of Participant’s death, (iv) the date of Participant’s Disability, or
(iv) the consummation of a Change in Control that is a “change in control event”
within the meaning of Section 409A. Notwithstanding the foregoing, if
Participant is a “specified employee” (within the meaning of Section 409A), any
Shares deliverable or amounts payable under this Award on account of
Participant’s separation from service that constitute nonqualified deferred
compensation (within the meaning of Section 409A) and would (but for this
sentence) be payable within six (6) months following the date of such separation
from service shall instead be paid on the next business day following the
expiration of such six (6)-month period or, if earlier, upon Participant’s
death.

 

 

10.

Non-Hire/Solicitation/Confidentiality/Code of Conduct.  As a condition of
Participant’s eligibility to receive the RSUs and regardless of whether such
RSUs vest, Participant agrees that he or she will (a) not, directly or
indirectly, during the term of Participant’s

 

--------------------------------------------------------------------------------

3

 

 

Employment, and for a period of one year (two years if terminate Employment by
reason of Retirement) thereafter, hire, solicit, entice away or in any way
interfere with THG’s relationship with, any of its officers or employees, or in
any way attempt to do so or participate with, assist or encourage a third party
to do so; (b) neither disclose any of THG’s confidential and proprietary
information to any third party, nor use such information for any purpose other
than for the benefit of THG and in accordance with THG’s policies; (c) not,
during the term of Participant’s Employment, and for a period of one year (two
years if terminate Employment by reason of Retirement) thereafter, interfere
with or seek to interfere with, THG’s relationships with any of its
policyholders, customers, clients, agents or vendors; and (d) at all times
comply with (i) THG’s Code of Conduct and other policies and procedures as in
effect from time to time, and (ii) any non-competition, non-disclosure,
non-solicitation or similar agreement he or she may have with the Company or any
of its Affiliates.  The terms of this Section 10 shall survive the expiration or
earlier termination of this Agreement.

 

 

11.

Damages/Specific Performance.  

 

(a)Participant hereby acknowledges and agrees that in the event of any breach of
Section 10 of this Agreement, the Company would be irreparably harmed and could
not be made whole by monetary damages.  Participant accordingly agrees to waive
the defense in any action for injunctive relief or specific performance that a
remedy at law would be adequate and that the Company, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to an
injunction or to compel specific performance of Section 10 of this Agreement.

 

(b)In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 10 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the RSUs; provided,
however, that the Company makes any such claim, in writing, against Participant
alleging a violation of Section 10 of this Agreement not later than two years
following Participant’s termination of Employment.

 

 

12.

Notices.  Notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Human Resources Department or such other party as
designated by the Company or mailed to its principal office and, if to
Participant, shall be delivered personally or mailed to Participant at his or
her address on the records of the Company.

 

 

13.

Successors.  The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.  However, the RSUs
and any dividend equivalents are non-assignable, except as may be permitted by
the Plan.

 

 

14.

Interpretation.  The terms of the RSUs are as set forth in this Agreement and in
the Plan. The Plan is incorporated into this Agreement by reference, which means
that this Agreement is limited by and subject to the express terms and
provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

 

15.

Facsimile and Electronic Signature.  The parties may execute this Agreement by
means of a facsimile or electronic signature.

 

 

16.

Entire Agreement; Counterparts.  This Agreement and the Plan contains the entire
understanding between the parties concerning the subject contained in this
Agreement.  Except for the Agreement and the Plan, there are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties hereto, relating to the subject matter of this Agreement, that are
not fully expressed herein.  This Agreement may be signed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

--------------------------------------------------------------------------------

4

 

 

 

17.

Further Assurances.  Each party to this Agreement agrees to perform all further
acts and to execute and deliver all further documents as may be reasonably
necessary to carry out the intent of this Agreement.

 

 

18.

Severability.  In the event that any of the provisions, or portions thereof, of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, will not be affected, and such unenforceable provisions shall
be automatically replaced by a provision as similar in terms as may be valid and
enforceable.

 

 

19.

Construction.  Whenever used in this Agreement, the singular number will include
the plural, and the plural number will include the singular, and the masculine
or neuter gender shall include the masculine, feminine, or neuter gender.  The
headings of the sections of this Agreement have been inserted for purposes of
convenience and shall not be used for interpretive purposes.  The Administrator
shall have full discretion to interpret and administer this Agreement.  Any
actions or decisions by the Administrator in connection with this Agreement
shall be conclusive and binding upon Participant.

 

 

20.

No Effect on Employment.  Nothing contained in this Agreement shall be construed
to limit or restrict the right of THG to terminate Participant’s Employment at
any time, with or without cause, or to increase or decrease Participant’s
compensation from the rate of compensation in existence at the time this
Agreement is executed.

 

 

21.

Taxes.  The vesting and settlement of the RSUs and the payment of any dividend
equivalent amounts will give rise to “wages” subject to
withholding.  Participant expressly acknowledges and agrees that Participant’s
rights hereunder, including the right to be issued Shares in settlement of the
RSUs and the right to receive any payments of dividend equivalent amounts, are
subject to Participant promptly remitting to the Company in cash (or by such
other means as may be acceptable to the Administrator in its discretion) any
amounts determined by the Company to be required to be withheld.  No Shares will
be transferred, and no payment of dividend equivalent amounts will be made,
pursuant to the settlement of the RSUs unless and until Participant has remitted
to the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements, or has made other arrangements satisfactory to the
Company with respect to such taxes.  Participant authorizes the Company to
withhold such amount from any amounts otherwise owed to Participant, including
such amounts as are necessary to satisfy any employment tax obligations arising
prior to the settlement of the RSUs. The Company may, at its option, withhold
from the Shares deliverable in settlement of the RSUs a sufficient number of
Shares to satisfy the minimum federal, state and local tax withholding due.  

 

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award.  This Award is
intended to be interpreted and operated to the extent possible so that any such
amounts shall be exempt from the requirements of Section 409A.  To the extent
any payment or benefit that would be provided hereunder constitutes “deferred
compensation” under Section 409A of the Code and is contingent on a termination
of the Participant’s employment, such payment or benefit will only be provided
to the Participant if the Participant experiences a “separation from service”
within the meaning of Section 409A.  In no event shall the Company be liable to
Participant for or with respect to any taxes, penalties and/or interest which
may be imposed upon any such amounts pursuant to Section 409A or any other
federal or state tax law.    To the extent that any payment or benefit should be
subject to Section 409A (or any other federal or state tax law), Participant
shall bear the entire risk of any such taxes, penalties and or interest.

 

 

--------------------------------------------------------------------------------

5

 

 

22.

Waiver of Jury Trial.  By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) any Award, or (c) any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection with any of the foregoing, and agrees
that any such action, proceedings or counterclaim shall be tried before a court
and not before a jury.

 

 

23.

Additional Restrictions.  The Administrator may cancel, rescind, withhold or
otherwise limit or restrict the RSUs (in whole or in part) at any time if
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar
provisions.  Without limiting the generality of the foregoing, the Administrator
may recover the RSUs and payments under or gain in respect thereto to the extent
required to comply with Section 10D of the Securities Exchange Act of 1934, as
amended, or any stock exchange or similar rule adopted under said Section.  In
addition, rights, payments and benefits under this Award shall be subject to
repayment to, or recoupment by, THG in accordance with clawback or recoupment
policies and procedures that THG may adopt from time to time.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC.

 

By:

 

Name:

 

Title:

 

 

<PARTICIPANT NAME>

 

 